DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  (Note the specification at page 6, line 8.)  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.  

Claim Objections
Claim 3 is objected to because of the following informalities: the claim contains multiple periods.  Claims must begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  MPEP 608.01(m).  
The examiner notes that claim 3 is actually composed of 3 separate sentences.  This appears to be an editing error.  Note also the related 112(b) rejection below.  


Claims 17 and 18 are objected to because of the following informalities: for grammatical reasons, in line 1 of the claims, the indefinite article a should appear before the noun subject.  
Appropriate correction is required.  

Inventor’s assistance is respectfully requested in correcting any other minor grammatical and/or spelling errors which may be present in the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the definition of variable A, the first definition is functionally illegible, in particular the subscripts, due to pixilation.  (The examiner notes for the record that all 
Furthermore, in the definition of variable C, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “…C is alkyl, aryl…”, and the claim also recites “…preferably [emphasis added] methyl, ethyl, phenyl, [etc.]…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 is composed of 3 separate sentences.  This appears to be an editing error.  In any case, because of the present claim composition, it is unclear what exactly inventor wishes to claim.  Furthermore, the named compound in the first sentence is unclear because the name is incorrect.  The name should begin 3-Hydroxy… (not simply Hydroxy; note the specification at page 46).  Finally, the identities of compounds 2t and 2v are unclear because they are undefined.   Note that incorporation by 
For purposes of this Office Action, the examiner will assume the first sentence of claim 3 is the claimed subject matter of claim 3.  
	Clarification is very much in order.  

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the steps which comprise the use of the compound.  See also MPEP 2173.05(q).  

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term suspected (“…suspected of having…”) is a relative term which renders the claims indefinite. The term is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Clarification is in order. 

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	The preambles of the claims each explicitly state that the claim is a method for reducing cancer cell proliferation.  Yet in the body of each claim (in the last line of the claims) the method is taught as a method to reduce or inhibit cancer cell proliferation.  This introduces an ambiguity into the claim language with respect to subject matter of the claim.  
	The examiner respectfully suggests a slight rewording of the preamble, something along the lines of: A method of reducing or inhibiting cancer cell proliferation….

Claims 2, 4-6, 9-12, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
.  
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to a use.  See MPEP 2106.03 and 2173.05(q).  
The examiner respectfully suggests simply rewriting the claims as proper method claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Journal of Biological Inorganic Chemistry (2005), 10(5), pp. 564-580.  
The reference teaches inventor’s compounds (page 566, Scheme 1, compounds HL5 and HL6) as chelators for the decorporation of Fe and Al and as chelators of Ga for use as imaging agents (abstract; page 564, Introduction; page 565, Experimental; page 574, Biodistribution studies).  That is, the reference teaches the compounds as pharmaceutical compositions with appropriate carriers and excipients.  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tetrahedron (2010), 66(44), pp. 8544-8550.  
The reference teaches inventor’s compound as a fluorescent ion sensor (abstract; page 8545, Scheme 2, compound L2).  

Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bioorganic & Medicinal Chemistry (2013), 21(3), pp. 805-813.  
The reference teaches inventor’s compound (page 808, Table 2, compound 10) as a member of a small set of iron chelator compounds useful in the treatment of parasitic infections (abstract; page 805, Introduction; page 812, sections 5.4 through .  

Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Journal of Inorganic Biochemistry (2018), 179, pp. 82-96 (available online 11/21/2017).  
The reference teaches several of inventor’s compounds (page 85, Scheme 1, compounds 8a-8f where R=H).  The compounds are taught as useful in the treatment of Alzheimer’s disease (abstract; page 87, Biological activity).  That is, the reference teaches the compounds as pharmaceutical compositions with appropriate carriers and excipients.  

Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dalton Transactions (2013), 42(17), pp. 6058-6073.  
The reference teaches inventor’s compound (page 6060, Fig. 2, compound 2d) as a member of a small set of compounds useful as iron chelators in the treatment of neurodegenerative diseases (abstract; page 6064, Biological activity).  That is, the reference teaches the compounds as pharmaceutical compositions with appropriate carriers and excipients.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        3/23/2022